On Motion for Rehearing.
Appellant renews his complaint of the refusal of a continuance. The rule laid down ■ by all the authorities in this state, and adr hered to through many years, requires the accused who wishes the Court of Criminal Appeals to review such a complaint, to preserve his objection by a bill of exceptions, which was not done in this case.
Appellant also renews the complaint of the rejection in evidence of a letter written by Oscar Head to his son Carl Head. This matter was disposed of in the original opinion, and no authorities are cited, or sufficient reasons advanced for a change of opinion on our part in regard to it.
This court is compelled -to decide cases on appeal upon the records as they are made, and cannot be affected by discussion in briefs or motions of errors not properly preserved by bills of exception or other matters of record, upon the trial.
The motion for rehearing will be overruled.
On Motion to Reform Sentence.
When this case was before us during the last term on appeal, and was affirmed, our attention was not called to the fact that appellant was not given an indeterminate sentence. Our attention has since been called to said fact, and the case is before us upon motion of appellant to reform the sentence, which is here done, and said sentence will be so reformed as that it shall adjudge appellant to be confined in the state penitentiary for a term of years not less than five nor more than the length of his natural life, in accordance with the judgment herein rendered.